DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION ATTACHMENT TO PAPER NO. 20210507

Response to Arguments
Applicant’s arguments filed in 04/27/2021, regarding claims 1, 5, 9, 22, 26, 29, 42, 44-46, 50, 63, 65-67, 70-72 and 84 have been fully considered but they are found not to be persuasive.   
Regarding claim 1, on page 11 third to fifth paragraph of remarks applicant argues that “The applicant respectfully submits that amended claim 1 is patentable over Feng, Au, Islam, Yi and Lee. Firstly, regarding the features "the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource" in amended claim 1 of the present application, the Examiner cites new reference, i.e., US 2014/0044084Al (Lee), and holds opinion that paragraph [0056] of Lee disclose the above features. However, the applicant respectfully disagrees”. This argument is not persuasive. As noted in the office action, Lee in paragraph [0056] clearly discloses that the eNB informs the length of the time domain of E-PDCCH to UE (emphasis added). Lee further discloses the information on the start symbol and end symbol can be obtained either from upper layer signaling, a specific field of the PDCCH or a physical data channel (emphasis added). Thus, Lee clearly discloses the argued feature.
On page 12 first paragraph applicant further argues that, “Actually, in Lee, it is the start symbol and the end symbol of time domain of E-PDCCH that are informed to the UE, rather than the start symbol and the time-domain length of time domain of E-PDCCH”. This argument is not persuasive for the reasons as explained above. 
On page 12 third paragraph applicant concludes that, “Therefore, the applicant respectfully submits that Lee fails to disclose the features "the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource" as recited in amended claim 1 of the present application”. This argument is not persuasive for the reasons as explained above.
 On page 13 first and second paragraph applicant further argues that, “The applicant respectfully submits that Islam is silent in the relationship between the resources for respective traffic and the scheduling unit in time domain. As such, it is respectfully submitted that Islam fails to disclose the feature "the first time-frequency resource region corresponding to a scheduling unit in time-domain" in amended claim 1”. Examiner respectfully disagrees. The argued feature of the amended claim recites “the first time-frequency resource region corresponding to a scheduling unit in time-domain”. As noted in the office action a coexistence region may be defined in which a resource assignment (i.e., scheduling) for latency tolerant traffic overlaps with resource assignment for low latency traffic in the time and frequency domains (see Islam, paragraph [0035]). Islam further discloses a base station may schedule a first transmission of first data (e.g. latency tolerant data) to a first UE on first resources, 
On page 13 last paragraph and page 14 first and second paragraph applicant is shuffling between Au and Islam, it is not clear which reference applicant is citing in his arguments. More specifically in the page 13 third paragraph of remarks applicant argues that “In other words, in Islam, "two time-frequency resource regions correspond to different frequency resources in the same time resource" and "two time-frequency resource regions have different subcarrier spacings" cannot be satisfied at the same time”. As best understood by the examiner and relevant to the rejection applicant trying to argue that Au (and not Islam) does not disclose each of the plurality of time-frequency resource regions corresponds to a different frequency band within a same time-domain resource”. Examiner respectfully disagrees. As noted in the office action Au discloses with reference to Fig. 2, two portion, for example 222 and 224, multiplexed in the frequency division (FDM) manner where the different frequency resources occupies the same time resource (emphasis added) (see Au, paragraph [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/07/2021